UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-1487


JAVIER DIAZ-BEY; STEPHANIE SHACKLEFORD,

                Plaintiffs – Appellants,

          v.

Corporal W. HILL; Sgt. MARK E. WEBB; NEWPORT NEWS POLICE
DEPARTMENT,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Raymond A. Jackson,
District Judge. (4:11-cv-00064-RAJ-FBS)


Submitted:   June 16, 2011                   Decided:    June 20, 2011


Before NIEMEYER and     GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Javier Diaz-Bey, Stephanie Shackleford, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Javier Diaz-Bey and Stephanie Shackleford appeal the

district     court’s   order    dismissing       their    complaint      under

28 U.S.C.    § 1915(e)(2)(B)(ii)     (2006)   for   failure       to   state   a

claim on which relief may be granted.               We have reviewed the

record and find no reversible error.          Accordingly, we affirm for

the reasons stated by the district court.                Diaz-Bey v. Hill,

No. 4:11-cv-00064-RAJ-FBS (E.D. Va. Apr. 19, 2011).               We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials    before    the    court   and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                     2